 

Camber Energy, Inc. 8-K [cei-8k_062520.htm]

 

Exhibit 10.4

 

AMENDED AND RESTATED

SECURITY AND PLEDGE AGREEMENT

 

This AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT, dated as of June 25,
2020 (this “Agreement”), is among Viking Energy Group, Inc., a Nevada
corporation (the “Debtor”), and Camber Energy, Inc., a Nevada corporation
(“Camber”), the holder of the Debtor’s 10.5% Secured Promissory Notes, in the
original aggregate principal amounts of $5,000,000 and $4,200,000 (collectively,
the “Note”), Camber’s endorsees, transferees and assigns (collectively, the
“Secured Party”) and is agreed and consented to by the Transaction Subsidiaries
named in Recital A and signatory hereto. This Agreement amends and restates in
its entirety that certain Security and Pledge Agreement entered into by and
between Camber and the Debtor dated February 3, 2020, dealing with the subject
matter hereof, but not that certain other Security and Pledge Agreement, dated
as of the same date, entered into between Camber and the Debtor.

 

W I T N E S S E T H:

 

RECITALS

 

A.The Debtor owns a majority of the issued and outstanding membership units
and/or ownership interests (such membership and/or ownership interests owned by
the Company collectively the “Transaction Subsidiary Membership Interests”) in
the following entities (each an “Transaction Subsidiary” and collectively the
“Transaction Subsidiaries”):

 

a.Elysium Energy Holdings, LLC (“Elysium”), a limited liability company
organized under the laws of the State of Nevada; and

 

b.Ichor Energy Holdings, LLC (“Ichor”), a limited liability company organized
under the laws of the State of Nevada.

 

B.The Transaction Subsidiaries are engaged in the business of acquiring and
developing oil and natural gas properties, and own working interests in various
oil and gas leases (collectively, the “Transaction Subsidiary Assets”) in Texas
and Louisiana.

 

C.The Note is two of a series of 10.5% Secured Promissory Notes due February 3,
2022 issued by Debtor (collectively the “Notes,” and Camber, together with the
holders of the Notes collectively the “Secured Parties”).

 

D.Pursuant to one or more Securities Purchase Agreements between the Debtor and
the Secured Parties (collectively, the “Securities Purchase Agreement”), the
Debtor sold, or may sell, up to 250 Units, each Unit consisting of: (i) a Note
with a face value of $100,000; and (iii) 60,000 shares of the Debtor’s common
stock.

 

E.In order to induce the Secured Parties to extend the loans evidenced by the
Notes, and to secure the prompt payment, performance and discharge in full of
all of the Debtor’s Secured Obligations under the Transaction Documents (as
defined in the Securities Purchase Agreement), the Debtor has agreed to execute
and deliver to the Secured Parties this Agreement and to grant the Secured
Parties a security interest in the Transaction Subsidiary Membership Interests.

 





 

 

F.In order to facilitate the perfection of the Debtor’s pledge of all of its
Transaction Subsidiary Membership Interests for the benefit of the Secured
Parties, Fusion Analytics Securities, LLC, has agreed to serve as Collateral
Agent to file a UCC-1 Financing Statement perfecting the security interest in
the Transaction Subsidiary Membership Interests, for the benefit of all Secured
Parties hereunder.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.           Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1. Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 

(a)           “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and which shall include the
following personal property of the Debtor, whether presently owned or existing
or hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Securities (as
defined below):

 

(i)70% of the issued and outstanding membership interests of Elysium and the
products and proceeds of such membership interests (the “Elysium Membership
Interest Collateral”); and

 

(ii)all of the issued and outstanding membership interests of Ichor and the
products and proceeds of such membership interests (the “Ichor Membership
Interest Collateral”), to be effective forthwith only upon the satisfaction by
the Debtor of its obligations under the Promissory Note executed by the Debtor
on or about December 28, 2018 in favor of RPM Investments, a division of Opus
Bank or any note issued by the Company in replacement thereof, including a
replacement note issued to EMC Capital Partners, LLC (the “RPM Note”).

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all certificates representing such shares and/or equity interests and, in each
case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to:

 



2

 

 

(i)         all other or additional interests, shares, or other securities paid
or distributed by way of dividend or otherwise in respect of any of the Pledged
Securities;

 

(ii)        all other or additional interests, shares, or other securities paid
or distributed in respect of any of the Pledged Securities by way of
stock-split, reclassification, combination of shares or similar rearrangement;
and

 

(iii)       all other or additional shares, interests, or other securities which
may be paid in respect of any of the Pledged Securities by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar reorganization provided such consolidation.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

(b)           “Intellectual Property” [intentionally deleted].

 

(c)           “Majority in Interest” means, at any time of determination, the
majority in interest (based on then-outstanding principal amounts of Notes at
the time of such determination) of the Secured Parties.

 

(d)           “Necessary Endorsements” means undated stock powers endorsed in
blank or other proper instruments of assignment duly executed and such other
instruments or documents as the Secured Parties (as that term is defined below)
may reasonably request.

 

(e)           “Secured Obligations” means all of the liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or owing
to, of the Debtor to the Secured Parties, including, without limitation, all
obligations under this Agreement, the Notes, Securities Purchase Agreement, and
any other instruments, agreements or other documents executed and/or delivered
in connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Secured Obligations” shall
include, without limitation: (i) principal of, and interest on the Notes and the
loans extended pursuant thereto; (ii) any and all other fees, indemnities,
costs, obligations and liabilities of the Debtor from time to time under or in
connection with this Agreement, the Notes, and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the Secured Obligations to pay such amounts are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Debtor.

 



3

 

 

(f)           “Organizational Documents” means, the documents by which the
Debtor was organized (such as a articles of incorporation, certificate of
limited partnership or articles of organization, and including, without
limitation, any certificates of designation for preferred stock or other forms
of preferred equity) and which relate to the internal governance of such entity
(such as bylaws, a partnership agreement or an operating, limited liability or
members agreement).

 

(g)           “Permitted Liens” means the following:

 

(i)          Liens imposed by law for taxes that are not yet due or are being
contested in good faith, which in each case, have been appropriately reserved
for;

 

(ii)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing Secured Obligations that are not overdue by more than thirty (30)
days or are being contested in good faith;

 

(iii)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(iv)       deposits to secure the performance of bids, trade contracts, leases,
statutory Secured Obligations, surety and appeal bonds, performance bonds and
other Secured Obligations of a like nature, in each case in the ordinary course
of business;

 

(v)         Liens under this Agreement;

 

(vi)       “Permitted Liens” as such term defined in the Securities Purchase
Agreement; and

 

(vi)       any other liens in favor of the Lender.

 

(h)           “Pledged Securities” means all of the Transaction Subsidiary
Membership Interests.

 

(j)           “UCC” means the Uniform Commercial Code of the State of Nevada and
or any other applicable law of any state or states which has jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time. It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 



4

 

 

2.           Grant of Security Interest in Collateral. As an inducement for the
Secured Parties to extend the loans as evidenced by the Notes and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the Secured Obligations, the Debtor hereby unconditionally and
irrevocably pledges, grants and hypothecates to the Secured Parties a perfected,
security interest in and to, and a lien upon and a right of set-off against all
of its respective right, title and interest of whatsoever kind and nature in and
to, the Collateral (a “Security Interest” and, collectively, the “Security
Interests”). The Security Interest shall be a first priority security interest
in and to, and a lien upon and a right of set-off against all of Debtor’s right,
title and interest of whatsoever kind and nature in and to, the Elysium
Membership Interest Collateral. Only upon the satisfaction by the Debtor of its
obligations under the RPM Note shall the Security Interest become a valid
security interest (and it shall become a first priority security interest) in
and to and a lien upon and a right of set-off against all of the Debtor’s right,
title and interest of whatsoever kind and nature in and to, the Ichor Membership
Interest Collateral.

 

3.           Delivery of Certain Collateral. The Debtor is, contemporaneously
with the execution hereof, delivering to Secured Parties, or has previously
delivered to Secured Parties, a true and correct copy of each of the
Organizational Documents governing the issuer of any of the Pledged Securities.
Notwithstanding anything to the contrary herein, the parties acknowledge and
agree that (a) there are no membership interest certificates or instruments
representing the Elysium Membership Interest Collateral or the Ichor Membership
Interest Collateral, (b) the Debtor has no plan to, and has not agreed to, issue
certificates representing the Pledged Securities after the date hereof, (c) the
Debtor will not be delivering any certificates or other instruments representing
the Pledged Securities to the Collateral Agent prior to or contemporaneous with
the execution of this Agreement, and (d) the Security Interests can be perfected
by the filing of UCC-1 Financing Statement(s) in the State of Nevada.

 

4.           Representations, Warranties, Covenants and Agreements of the
Debtor. The Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:

 

(a)         The Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its Secured Obligations hereunder. The execution,
delivery and performance by the Debtor of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of the Debtor and no further action is required by the Debtor. This
Agreement has been duly executed by the Debtor. This Agreement constitutes the
legal, valid and binding obligation of the Debtor, enforceable against the
Debtor in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.

 



5

 

 

(b)         The Debtor has no place of business or offices where its books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth in the SEC Reports (as defined in the Securities Purchase
Agreement). Except as disclosed in the Securities Purchase Agreement or SEC
Reports, none of such Collateral is in the possession of any consignee, bailee,
warehouseman, agent or processor.

 

(c)          The Debtor is the sole owner of the Collateral, free and clear of
any liens, security interests, encumbrances, rights or claims, except for
Permitted Liens, and is fully authorized to grant the Security Interests. Except
with respect to Permitted Liens or as disclosed in this Agreement, the
Securities Purchase Agreement or SEC Reports, there is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral. As long as this Agreement shall be in effect, the Debtor shall not
execute and shall not knowingly permit to be on file in any such office or
agency any other financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement) purporting to grant a security interest in the
Collateral except as to Permitted Liens.

 

(d)         No written claim has been received that any Collateral or the
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision to the Debtor’s claim of ownership rights in or
exclusive rights to use the Collateral in any jurisdiction or to the Debtor’s
right to keep and maintain such Collateral in full force and effect, and there
is no proceeding involving said rights pending or, to the best knowledge of the
Debtor, threatened before any court, judicial body, administrative or regulatory
agency, arbitrator or other governmental authority.

 

(e)         The Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the location designated by the Secured Parties via their
Collateral Agent, and may not relocate such books of account and records or
tangible Collateral unless it delivers to the Secured Parties at least 30 days
prior to such relocation (i) written notice of such relocation and the new
location thereof (which must be within the United States) and (ii) evidence that
appropriate financing statements under the UCC and other necessary documents
have been filed and recorded and other steps have been taken to perfect the
Security Interests to create in favor of the Secured Parties a valid, perfected
and continuing perfected lien in the Collateral, subject to the priority
requirements set forth in Section 2 of this Agreement.

 

(f)          This Agreement creates, except as set forth in Section 2 herein, in
favor of the Secured Parties a valid first priority security interest in the
Collateral securing the payment and performance of the Secured Obligations. Upon
making the filings described in the immediately following paragraph, all
security interests created hereunder in any Collateral which may be perfected by
filing Uniform Commercial Code financing statements shall have been duly
perfected. Except for (i) the filing of the Uniform Commercial Code financing
statements referred to in the immediately following paragraph, no action is
necessary to create, perfect or protect the security interests created
hereunder. Without limiting the generality of the foregoing, except for the
foregoing, no consent of any third parties and no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for (x) the execution, delivery and performance of
this Agreement, (y) the creation or perfection of the Security Interests created
hereunder in the Collateral or (z) the enforcement of the rights of the Secured
Parties and the Secured Parties hereunder.

 



6

 

 

(g)         The Debtor hereby authorizes the Secured Parties to file one or more
financing statements under the UCC, with respect to the Security Interests, with
the proper filing and recording agencies in any jurisdiction deemed proper by
it.

 

(h)        The execution, delivery and performance of this Agreement by the
Debtor does not (i) violate any of the provisions of any Organizational
Documents of the Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to the Debtor or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing the Debtor’s debt or
otherwise) or other understanding to which the Debtor is a party or by which any
property or asset of the Debtor is bound or affected. If any, all required
consents (including, without limitation, from stockholders or creditors of the
Debtor) necessary for the Debtor to enter into and perform its Secured
Obligations hereunder have been obtained.

 

(i)          All of the Pledged Securities are validly issued, fully paid and
non-assessable, and the Debtor is the legal and beneficial owner of the Pledged
Securities, free and clear of any lien, security interest or other encumbrance
except for the security interests created by this Agreement.

 

(j)          The Debtor shall at all times maintain the liens and Security
Interests provided for hereunder as valid and perfected, first priority (except
as set forth in Section 2 of this Agreement) liens and security interests in the
Collateral in favor of the Secured Parties until this Agreement and the Security
Interest hereunder shall be terminated pursuant to Section 15 hereof. The Debtor
hereby agrees to defend the same against the claims of any and all persons and
entities. The Debtor shall safeguard and protect all Collateral for the account
of the Secured Parties. At the request of the Secured Parties, the Debtor will
sign and deliver to the Secured Parties on behalf of the Secured Parties at any
time or from time to time one or more financing statements pursuant to the UCC
in form reasonably satisfactory to the Secured Parties and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Secured Parties to be, necessary or desirable to effect the rights and Secured
Obligations provided for herein. Without limiting the generality of the
foregoing, the Debtor shall pay all fees, taxes and other amounts necessary to
maintain the Collateral and the Security Interests hereunder, and the Debtor
shall obtain and furnish to the Secured Parties from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interests hereunder.

 



7

 

 

(k)         The Debtor shall not transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral (without the prior
written consent of a Majority in Interest).

 

(l)          The Debtor shall, and shall cause each Transaction Subsidiary to,
keep and preserve its equipment, inventory and other tangible Collateral in good
condition, repair and order and shall not operate or locate any such Collateral
(or cause to be operated or located) in any area excluded from insurance
coverage.

 

(m)        The Debtor shall maintain, if reasonably practicable, with
financially sound and reputable insurers, insurance with respect to the
Collateral, including Collateral hereafter acquired, against loss or damage of
the kinds and in the amounts customarily insured against by entities of
established reputation having similar properties similarly situated and in such
amounts as are customarily carried under similar circumstances by other such
entities and otherwise as is prudent for entities engaged in similar businesses
but in any event sufficient to cover the full replacement cost thereof. The
Debtor shall cause each insurance policy issued in connection herewith to
provide, and the insurer issuing such policy to certify to the Secured Parties,
that (i) the Secured Parties will be named as lender loss payee and additional
insured under each such insurance policy; (ii) if such insurance be proposed to
be cancelled or materially changed for any reason whatsoever, such insurer will
promptly notify the Secured Parties and such cancellation or change shall not be
effective as to the Secured Parties for at least thirty (30) days after receipt
by the Secured Parties of such notice, unless the effect of such change is to
extend or increase coverage under the policy; and (iii) the Secured Parties will
have the right (but no obligation) at its election to remedy any default in the
payment of premiums within thirty (30) days of notice from the insurer of such
default. If no Event of Default (as defined in the Notes) exists and if the
proceeds arising out of any claim or series of related claims do not exceed
$50,000, loss payments in each instance will be applied by the Debtor to the
repair and/or replacement of property with respect to which the loss was
incurred to the extent reasonably feasible, and any loss payments or the balance
thereof remaining, to the extent not so applied, shall be payable to the Debtor;
provided, however, that payments received by the Debtor after an Event of
Default occurs and is continuing or in excess of $50,000 for any occurrence or
series of related occurrences shall be paid to the Secured Parties and, if
received by the Debtor, shall be held in trust for the Secured Parties and
immediately paid over to the Secured Parties unless otherwise directed in
writing by the Secured Parties. Copies of such policies or the related
certificates, in each case, naming the Secured Parties as lender loss payee and
additional insured shall be delivered to the Secured Parties at least annually
and at the time any new policy of insurance is issued.

 

Additionally, the Debtor shall cause each Transaction Subsidiary to maintain, if
reasonably practicable, with financially sound and reputable insurers, insurance
with respect to all assets owned by the Transaction Subsidiary, and all items of
value to the Transaction Subsidiary, the loss of, damage, or impairment to,
which may cause an impairment to, or diminution in the value of, the Collateral.

 

(n)         The Debtor shall, within five (5) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Parties’ security interest therein.

 



8

 

 

(o)         The Debtor shall promptly execute and deliver to the Secured Parties
such further deeds, mortgages, confessions of judgment, assignments, security
agreements, financing statements or other instruments, documents, certificates
and assurances and take such further action as the Secured Parties may from time
to time request and may in their sole discretion deem necessary to perfect,
protect or enforce the Secured Parties’ security interest in the Collateral.

 

(p)         Upon reasonable prior notice (so long as no Event of Default has
occurred or continuing, which in either such event, no prior notice is
required), the Debtor shall permit the Secured Parties and their representatives
to inspect the Collateral during normal business hours and to make copies of
records pertaining to the Collateral as may be reasonably requested by the
Secured Parties from time to time.

 

(q)         The Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

 

(r)          The Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against any Collateral and of any other information
received by the Debtor that may materially affect the value of the Collateral,
the Security Interest or the rights and remedies of the Secured Parties
hereunder.

 

(s)         All information heretofore, herein or hereafter supplied to the
Secured Parties by or on behalf of the Debtor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.

 

(t)          The Debtor shall, and cause each Transaction Subsidiary to, at all
times preserve and keep in full force and effect their respective valid
existence and good standing and any rights and franchises material to its
business.

 

(u)         The Debtor will not change its type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, the Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.

 

(v)        Except in the ordinary course of business, Debtor may not consign any
of its inventory or sell any of its inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale without the consent of the
Secured Parties which shall not be unreasonably withheld.

 



9

 

 

(w)        The Debtor may not relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Parties and so long as, at the time of such written notification, the
Debtor provides any financing statements or fixture filings necessary to perfect
and continue the perfection of the Security Interests granted and evidenced by
this Agreement.

 

(x)         The Debtor is organized under the laws of the State of Nevada.

 

(y)         The actual name of the Debtor is Viking Energy Group, Inc. (formerly
Viking Investments Group, Inc.); the Debtor has no trade names other than the
names of its subsidiaries; the Debtor has not used any name other than that
stated in the preamble hereto or Viking Investments Group, Inc. for the
preceding four (4) years; and no entity has merged into the Debtor (except for a
“short-form” merger in Nevada to facilitate the change of the name of the
Company on or about March 21, 2017) or been acquired by the Debtor within the
past four (4) years except as disclosed in the SEC Reports.

 

(z)         At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the Secured Party to perfect the security interest created hereby,
the Debtor shall deliver such Collateral to the Collateral Agent, in each case,
together with all Necessary Endorsements.

 

(aa)      The Debtor hereby agrees to comply with any and all orders and
instructions of Secured Parties regarding the Pledged Securities consistent with
the terms of this Agreement without the further consent of the Debtor as
contemplated by Section 8-106(c) (or any successor section) of the UCC. Further,
the Debtor agrees that it shall not enter into a similar agreement (or one that
would confer “control” within the meaning of Article 8 of the UCC) with any
other person or entity.

 

(bb)      The Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Collateral Agent, or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement. To the
extent that any Collateral consists of electronic chattel paper, the Debtor
shall cause the underlying chattel paper to be “marked” within the meaning of
Section 9-105 of the UCC (or successor Section thereto).

 

(cc)       The Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein and in the Notes.

 

(dd)      The Debtor shall register the pledge of the applicable Pledged
Securities on the books of the Debtor. The Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Secured Parties on the books of such issuer. Further, except
with respect to certificated securities delivered to the Secured Parties, the
Debtor shall deliver to Secured Parties an acknowledgement of pledge (which,
where appropriate, shall comply with the requirements of the relevant UCC with
respect to perfection by registration) signed by the issuer of the applicable
Pledged Securities, which acknowledgement shall confirm that: (i) it has
registered the pledge on its books and records; and (ii) at any time directed by
Secured Parties during the continuation of an Event of Default, such issuer will
transfer the record ownership of such Pledged Securities into the name of any
designee of Secured Parties, will take such steps as may be necessary to effect
the transfer, and will comply with all other instructions of Secured Parties
regarding such Pledged Securities without the further consent of the Debtor.

 



10

 

 

(ee)       In the event that, upon an occurrence of an Event of Default, Secured
Parties shall sell all or any of the Pledged Securities to another party or
parties (herein called the “Transferee”) or shall purchase or retain all or any
of the Pledged Securities, the Debtor shall, to the extent applicable: (i)
deliver to Secured Parties or the Transferee, as the case may be, the articles
of incorporation, bylaws, minute books, stock certificate books, corporate
seals, deeds, leases, indentures, agreements, evidences of indebtedness, books
of account, financial records and all other Organizational Documents and records
of each Transaction Subsidiary (but not including any items subject to the
attorney-client privilege related to this Agreement or any of the transactions
hereunder); (ii) use its best efforts to obtain resignations of the persons then
serving as officers and directors of each Transaction Subsidiary, if so
requested; and (iii) use its best efforts to obtain any approvals that are
required by any governmental or regulatory body in order to permit the sale of
the Pledged Securities to the Transferee or the purchase or retention of the
Pledged Securities by Secured Parties and allow the Transferee or Secured
Parties to continue the business of the Debtor and their direct and indirect
subsidiaries.

 

(ff)         The Debtor will from time to time, at the expense of the Debtor,
promptly execute and deliver all such further instruments and documents, and
take all such further action as may be necessary or desirable, or as the Secured
Parties may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Parties to exercise and enforce their rights and remedies hereunder and with
respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

(gg)      The Debtor shall cause each Transaction Subsidiary not to issue any
additional membership interests of the Transaction Subsidiary to any Person (as
defined in the Securities Purchase Agreement).

 

5.          Representations, Warranties, Covenants and Agreements of the
Transaction Subsidiaries. The Debtor and the Transaction Subsidiaries each
hereby acknowledges and consents to the transactions contemplated by this
Agreement including (i) the pledge and assignment of the Pledged Securities and
other Collateral to the Secured Parties, and (ii) upon occurrence and
continuation of an Event of Default and the issuance of prior notice from
Secured Parties to Debtor that an Event of Default has occurred and is
continuing, the exercise by Secured Parties of any of their rights or remedies
in respect of the Collateral. Each of the Transaction Subsidiaries hereby
represents and warrants as of the date hereof, and, as applicable, covenants
that, at all times during the term of this Agreement that:

 

(a)       it is a limited liability company, organized and validly existing
under the laws of its respective formation set forth in Recital A hereto, and it
has the requisite power and authority to agree and consent to this Agreement;

 



11

 

 

(b)       (i) it has duly authorized, executed and delivered this Agreement with
respect to the representations, warranties and covenants contained in this
Section 5 (the “Section 5 Provisions”), and (ii) the Section 5 Provisions
constitute direct obligations against each Transaction Subsidiary, are legal,
valid and binding upon it and enforceable against it in accordance with their
respective terms, except as the enforceability thereof may be limited by
applicable bankruptcy, insolvency, receivership, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by application of
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law);

 

(c)       the execution, delivery and performance by each Transaction Subsidiary
of the Section 5 Provisions is not in violation of (i) its operating agreement
(as such term is used under Chapter 86 of the Nevada Revised Statutes) or other
organizational documents, as applicable, (ii) any indenture, mortgage, deed of
trust or other instrument or agreement to which each Transaction Subsidiary is a
party or by which it is bound or to which any of its property or assets may be
subject, or (iii) any law, rule, regulation or order to which each Transaction
Subsidiary is bound or to which any of its property or assets may be subject;

 

(d)       none of the execution and delivery by each Transaction Subsidiary of
the Section 5 Provisions, the consummation by it of any of the transactions
contemplated thereby or the admissibility in evidence in proceedings of such
Section 5 Provisions in Nevada or any other relevant jurisdiction requires the
consent or approval of, the giving of notice to, or the registration or filing
with, or the taking of any other action in respect of, any governmental entity,
or that any tax be paid in respect thereof;

 

(e)       no Liens on the Collateral exist, except pursuant to this Agreement;

 

(f)        Except with respect to the RPM Note, which is currently secured by
the Debtor’s Ichor membership interests, the Debtor and each Transaction
Subsidiary have not previously made any sale, assignment, pledge, mortgage,
hypothecation or transfer of the Collateral;

 

(g)       the Pledged Securities has been duly authorized and validly issued and
is fully paid and each Transaction Subsidiary’s members have no further
obligations to pay in additional capital contributions;

 

(h)       the membership interests of the Debtor constituting the Pledged
Securities constitutes all of the issued and outstanding membership interests in
Ichor and 75% of issued and outstanding membership interests in Elysium at the
date hereof;

 

(i)        subject to the applicable securities laws and to the Transaction
Subsidiaries’ respective operating agreement (as such term is used under Chapter
86 of the Nevada Revised Statutes) or other organizational documents, as
applicable, the Collateral is and will be freely transferable and assignable,
and no portion of the Collateral is subject to any contractual provision which
might prohibit, impair or otherwise affect the validity or enforceability of the
pledge hereunder, the sale or disposition of the Collateral pursuant hereto or
the exercise by the Secured Parties of their rights and remedies hereunder; and

 



12

 

 

(j)        no certificates or other documents or instruments evidencing the
Pledged Securities have been issued by the Company prior to the date hereof.

 

6.             Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed by Debtor that the pledge of such
equity or ownership interests pursuant to this Agreement or the enforcement of
any of Secured Parties’ rights hereunder shall not be deemed to be the type of
event which would trigger such conversion rights notwithstanding any provisions
in the Organizational Documents or agreements to which the Debtor is subject or
to which the Debtor is party.

 

7.             Defaults. The following events shall be “Events of Default”:

 

(a)        The occurrence of an Event of Default (as defined in the Notes or in
any other Transaction Document) under the Notes or any other Transaction
Document;

 

(b)        Any representation or warranty of the Debtor in this Agreement shall
prove to have been incorrect in any material respect when made;

 

(c)        The failure by the Debtor to observe or perform any of its Secured
Obligations hereunder for five (5) days after delivery to the Debtor of notice
of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and the Debtor is
using best efforts to cure same in a timely fashion; or

 

(d)        If any provision of this Agreement shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by the Debtor, or a proceeding shall be commenced by the Debtor, or
by any governmental authority having jurisdiction over the Debtor, seeking to
establish the invalidity or unenforceability thereof, or the Debtor shall deny
that the Debtor has any liability or obligation purported to be created under
this Agreement.

 

8.             Duty to Hold in Trust.

 

(a)        Upon the occurrence of any Event of Default and at any time
thereafter, the Debtor shall, upon receipt of any revenue, income, dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Notes or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Parties and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Parties, pro-rata
in proportion to their respective then-currently outstanding principal amount of
Notes for application to the satisfaction of the Secured Obligations (and if any
Notes are not outstanding, pro-rata in proportion to the initial purchases of
the remaining Notes).

 



13

 

 

(b)        If the Debtor shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Debtor agrees to (i) accept the same as the agent of the Secured
Parties; (ii) hold the same in trust on behalf of and for the benefit of the
Secured Parties; (iii) to deliver any and all certificates or instruments
evidencing the same to Secured Parties on or before the close of business on the
fifth business day following the receipt thereof by the Debtor, in the exact
form received together with the Necessary Endorsements, to be held by Secured
Parties subject to the terms of this Agreement as Collateral; and (iv) take all
steps necessary to perfect the Secured Parties’ Security Interest in any such
additional property.

 

9.             Rights and Remedies Upon Default.

 

(a)        Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Parties shall have the right to exercise all of the
remedies conferred hereunder and under the Notes, and the Secured Parties shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Secured Parties, shall have the following rights and powers:

 

(i)          The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Debtor shall assemble the Collateral and
make it available to the Secured Parties at places which the Secured Parties
shall reasonably select, whether at the Debtor’s premises or elsewhere, and make
available to the Secured Parties, without rent, all of the Debtor’s respective
premises and facilities for the purpose of the Secured Parties taking possession
of, removing or putting the Collateral in saleable or disposable form.

 

(ii)         Upon notice to the Debtor by Secured Parties, all rights of the
Debtor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise and all rights of the Debtor to receive the
dividends and interest which it would otherwise be authorized to receive and
retain, shall cease. Upon such notice, Secured Parties shall have the right to
receive, any interest, cash dividends or other payments on the Collateral and,
exercise in such Secured Parties’ discretion all voting rights pertaining
thereto. Without limiting the generality of the foregoing, Secured Parties shall
have the right (but not the obligation) to exercise all rights with respect to
the Collateral as if they were the sole and absolute owner thereof, including,
without limitation, to vote and/or to exchange, at their sole discretion, any or
all of the Collateral in connection with a merger, reorganization,
consolidation, recapitalization or other readjustment concerning or involving
the Collateral or the Debtor or any of its direct or indirect subsidiaries.

 

(iii)        The Secured Parties shall have the right to operate the business of
the Debtor using the Collateral and shall have the right to assign, sell, lease
or otherwise dispose of and deliver all or any part of the Collateral, at public
or private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Parties may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to the Debtor or right of
redemption of the Debtor, which are hereby expressly waived. Upon each such
sale, lease, assignment or other transfer of Collateral, the Secured Parties
may, unless prohibited by applicable law which cannot be waived, purchase all or
any part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of the Debtor, which are hereby waived
and released.

 



14

 

 

(iv)        The Secured Parties shall have the right (but not the obligation) to
notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Parties and to enforce the Debtor’s rights
against such account debtors and obligors.

 

(v)         The Secured Parties may (but are not obligated to) direct any
financial intermediary or any other person or entity holding any investment
property to transfer the same to the Secured Parties or their designee.

 

(b)        The Secured Parties shall comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Secured Parties may sell the Collateral without giving any
warranties and may specifically disclaim such warranties. If the Secured Parties
sell any of the Collateral on credit, the Debtor will only be credited with
payments actually made by the purchaser. In addition, the Debtor waives (except
as shall be required by applicable statute and cannot be waived) any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the Secured Parties’ rights and remedies hereunder, including, without
limitation, their right following an Event of Default to take immediate
possession of the Collateral and to exercise their rights and remedies with
respect thereto.

 

10.        Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
(i) first, to the costs, expenses of retaking, holding, storing, processing and
preparing for sale, selling, and the like, incurred by the Secured Parties,
their representatives, or the Collateral Agent (including, without limitation,
any taxes, fees and other costs incurred in connection therewith) of the
Collateral; (ii) second to the reasonable attorneys’ fees and expenses incurred
by the Secured Parties, their representatives, and the Collateral Agent in
enforcing the Secured Parties’ rights hereunder and in connection with
collecting, storing and disposing of the Collateral; and (iii) then to
satisfaction of the Secured Obligations pro rata among the Secured Parties
(based on then-outstanding principal and interest amounts of Notes at the time
of any such determination), (with respect to the application of payment to the
outstanding balance due on the Notes, proceeds shall first be applied to all
outstanding interest then accrued on the Notes until all such interest has been
paid, prior to applying any proceeds to the principal of any of the Notes) and
to the payment of any other amounts required by applicable law, after which the
Secured Parties shall pay to the Debtor any surplus proceeds. If, upon the sale,
license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Debtor will remain liable for the deficiency, together with
interest thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Parties to collect such deficiency. To the extent
permitted by applicable law, the Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due solely to the gross negligence or willful
misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.

 



15

 

 

11.        Securities Law Provision. The Debtor recognizes that Secured Parties
may be limited in their ability to effect a sale to the public of all or part of
the Pledged Securities by reason of certain prohibitions in the Securities Act
of 1933, as amended, or other federal or state securities laws (collectively,
the “Securities Laws”), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. The Debtor agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Secured Parties have no obligation to delay the sale of
any Pledged Securities for the period of time necessary to register the Pledged
Securities for sale to the public under the Securities Laws. The Debtor shall
cooperate with Secured Parties in their attempt to satisfy any requirements
under the Securities Laws (including, without limitation, registration
thereunder if requested by Secured Parties) applicable to the sale of the
Pledged Securities by Secured Parties.

 

12.        Costs and Expenses. The Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Parties. The Debtor shall also pay all other
claims and charges which in the reasonable opinion of the Secured Parties are
reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The Debtor will also, upon demand, pay to the
Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of their counsel and of any experts and agents,
which the Secured Parties, may incur in connection with the creation,
perfection, protection, satisfaction, foreclosure, collection or enforcement of
the Security Interest and the preparation, administration, continuance,
amendment or enforcement of this Agreement and pay to the Secured Parties the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of their counsel and of any experts and agents, which the Secured
Parties may incur in connection with (i) the enforcement of this Agreement, (ii)
the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Parties under the Notes. Until so paid, any
fees payable hereunder shall be added to the principal amount of the Notes and
shall bear interest at the Default Rate.

 

13.        Responsibility for Collateral. The Debtor assumes all liabilities and
responsibility in connection with all Collateral, and the Secured Obligations
shall in no way be affected or diminished by reason of the loss, destruction,
damage or theft of any of the Collateral or its unavailability for any reason.
Without limiting the generality of the foregoing and except as required by
applicable law, (a) no Secured Party (i) has any duty (either before or after an
Event of Default) to collect any amounts in respect of the Collateral or to
preserve any rights relating to the Collateral, or (ii) has any obligation to
clean-up or otherwise prepare the Collateral for sale, and (b) the Debtor shall
remain obligated and liable under each contract or agreement included in the
Collateral to be observed or performed by the Debtor thereunder. No Secured
Party shall have any obligation or liability under any such contract or
agreement by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating to any of the Collateral, nor shall any
Secured Party be obligated in any manner to perform any of the Secured
Obligations of the Debtor under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by any
Secured Party in respect of the Collateral or as to the sufficiency of any
performance by any party under any such contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to the Secured Parties or to
which any Secured Party may be entitled at any time or times.

 



16

 

 

14.        Security Interests Absolute. All rights of the Secured Parties and
all Secured Obligations of the Debtor hereunder, shall be absolute and
unconditional, irrespective of: (a) any lack of validity or enforceability of
this Agreement, the Notes or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof, against any Transaction Subsidiary;
(b) any change in the time, manner or place of payment or performance of, or in
any other term of, all or any of the Secured Obligations, or any other amendment
or waiver of or any consent to any departure from the Notes or any other
agreement entered into in connection with the foregoing; (c) any exchange,
release or non-perfection of any of the Collateral, or any release or amendment
or waiver of or consent to departure from any other collateral for, or any
Guaranty, or any other security, for all or any of the Secured Obligations; (d)
any action by the Secured Parties to obtain, adjust, settle and cancel in their
sole discretion any insurance claims or matters made or arising in connection
with the Collateral; or (e) any other circumstance which might otherwise
constitute any legal or equitable defense available to the Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Secured Obligations shall have been paid and performed in full, the rights of
the Secured Parties shall continue even if the Secured Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations. The Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, the Debtor’s Secured Obligations hereunder shall survive cancellation of
this Agreement, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. The Debtor waives all right to require the Secured Parties to proceed
against any other person or entity or to apply any Collateral which the Secured
Parties may hold at any time, or to marshal assets, or to pursue any other
remedy. The Debtor waives any defense arising by reason of the application of
the statute of limitations to any obligation secured hereby.

 



17

 

 

15.        Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all payments under the Notes have been
indefeasibly paid in full and all other Secured Obligations have been paid or
discharged; provided, however, that all indemnities of the Debtor contained in
this Agreement (including, without limitation, Annex A hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.

 

16.        Power of Attorney; Further Assurances.

 

(a)        The Debtor authorizes the Secured Parties, and does hereby make,
constitute and appoint the Secured Parties and their officers, agents,
successors or assigns with full power of substitution, as the Debtor’s true and
lawful attorney-in-fact, with power, in the name of the Secured Parties or the
Debtor, to, after the occurrence and during the continuance of an Event of
Default, (i) endorse any note, checks, drafts, money orders or other instruments
of payment (including payments payable under or in respect of any policy of
insurance) in respect of the Collateral that may come into possession of the
Secured Parties; (ii) to sign and endorse any financing statement pursuant to
the UCC or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; (v) generally, at the option of the
Secured Parties, and at the expense of the Debtor, at any time, or from time to
time, to execute and deliver any and all documents and instruments and to do all
acts and things which the Secured Parties deem necessary to protect, preserve
and realize upon the Collateral and the Security Interests granted therein in
order to effect the intent of this Agreement and the Notes all as fully and
effectually as the Debtor might or could do; and the Debtor hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable for the
term of this Agreement and thereafter as long as any of the Secured Obligations
shall be outstanding. The designation set forth herein shall be deemed to amend
and supersede any inconsistent provision in the Organizational Documents or
other documents or agreements to which the Debtor is subject or to which the
Debtor is a party.

 

(b)        On a continuing basis, the Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the State
of Nevada, all such instruments, and take all such action as may reasonably be
deemed necessary or advisable, or as reasonably requested by the Secured
Parties, to perfect and maintain the Security Interests granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Secured Parties the grant or perfection of a
perfected security interest in all the Collateral under the UCC.

 

(c)        The Debtor hereby irrevocably appoints the Secured Parties as the
Debtor’s attorney-in-fact, with full authority in the place, and instead, of the
Debtor and in the name of the Debtor, from time to time in the Secured Parties’
discretion, to take any action and to execute any instrument which the Secured
Parties may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in their sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Debtor where permitted by law, which
financing statements may (but need not) describe the Collateral as “all assets”
or “all personal property” or words of like import, and ratifies all such
actions taken by the Secured Parties. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Secured Obligations shall be outstanding.

 



18

 

 

17.        Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Securities Purchase
Agreement (as such term is defined in the Notes).

 

18.        Other Security. To the extent that the Secured Obligations are now or
hereafter secured by property other than the Collateral or by the Guaranty,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Parties shall have the right, in their sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any of the Secured Parties’
rights and remedies hereunder.

 

19.        Appointment of Collateral Agent. The Secured Parties in their sole
discretion may delegate certain of their rights hereunder to one or more
Collateral Agent. If and as applicable, the Secured Parties may insert the name
of the selected Collateral Agent in this Section 18. To this end, the Secured
Parties hereby appoint Fusion Analytics Securities, LLC to act as their
Collateral Agent (the “Collateral Agent”) for purposes of exercising any and all
rights and remedies of the Secured Parties hereunder. Such appointment shall
continue until revoked in writing by a Majority in Interest, at which time a
Majority in Interest may appoint a new Collateral Agent.

 

20.        Miscellaneous.

 

(a)        No course of dealing between the Debtor and the Secured Parties, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b)        All of the rights and remedies of the Secured Parties with respect to
the Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Secured
Parties of any one or more of the rights, powers or remedies provided for hereby
or by the Notes or by any other agreements, instruments or documents now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Secured Parties of all such
other rights, powers or remedies, and no failure or delay on the part of the
Secured Parties to exercise any such right, power or remedy shall operate as a
waiver thereof.

 

(c)        This Agreement, together with the exhibits and schedules hereto and
the other Transaction Documents, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into this Agreement and the exhibits and schedules
hereto. No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Debtor and the Secured Parties holding 67% or more of the principal amount
of Notes then outstanding, or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. 

 



19

 

 

(d)        If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(e)        No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f)        This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Debtor and the
Transaction Subsidiaries may not assign this Agreement or any rights or Secured
Obligations hereunder without the prior written consent of each Secured Party
(other than by merger). Any Secured Party may assign any or all of its rights
under this Agreement to any Person (as defined in the Securities Purchase
Agreement) to whom such Secured Party assigns or transfers any Secured
Obligations, provided such transferee agrees in writing to be bound, with
respect to the transferred Secured Obligations, by the provisions of this
Agreement that apply to the “Secured Parties.”

 

(g)        Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.

 

(h)        Except to the extent mandatorily governed by the jurisdiction or
situs where the Collateral is located, all questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Nevada, without regard to the principles of conflicts of law
thereof. Except to the extent mandatorily governed by the jurisdiction or situs
where the Collateral is located, the Debtor agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and the Notes (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of Las Vegas, Nevada. Except to the
extent mandatorily governed by the jurisdiction or situs where the Collateral is
located, the Debtor hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Las Vegas, Nevada for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 



20

 

 

(i)         This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement. In the event that
any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(j)         The Debtor shall indemnify, reimburse and hold harmless the Secured
Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (inclusive of any Collateral Agent appointed by
the Secured Parties in accordance with the terms hereof) (and any other persons
with other titles that have similar functions) (collectively, “Indemnitees”)
from and against any and all losses, claims, liabilities, damages, penalties,
suits, costs and expenses, of any kind or nature, (including fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, penalties, suits, costs and expenses which
result from the gross negligence or willful misconduct of the Indemnitee as
determined by a final, non-appealable decision of a court of competent
jurisdiction. This indemnification provision is in addition to, and not in
limitation of, any other indemnification provision in the Notes, the Securities
Purchase Agreement (as such term is defined in the Notes) or any other
agreement, instrument or other document executed or delivered in connection
herewith or therewith.

 

(k)        Nothing in this Agreement shall be construed to subject any Secured
Party to liability as a partner in the Debtor or any of its direct or indirect
subsidiaries that is a partnership or as a member in the Debtor or any of its
direct or indirect subsidiaries that is a limited liability company, no Secured
Party shall be deemed to have assumed any Secured Obligations under any
partnership agreement or limited liability company agreement, as applicable, of
the Debtor or any of its direct or indirect subsidiaries or otherwise, unless
and until any such Secured Party exercises its right to be substituted for the
Debtor as a partner or member, as applicable, pursuant hereto.

 



21

 

 

(l)         To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of the Debtor or any direct
or indirect subsidiary of the Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtor hereby represents that all such
consents and approvals have been obtained.

 

[SIGNATURE PAGE OF DEBTOR FOLLOWS]

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security and Pledge Agreement to be duly executed on the day and year first
above written.

 

VIKING ENERGY GROUP, INC.

 

By:__/s/ James A. Doris________________________________________ 

Name: James A. Doris 

Title: President & CEO 

   

[SIGNATURE PAGE OF TRANSACTION SUBSIDIARIES FOLLOWS]

 

23

 

 

Acknowledged, agreed and consented to as set forth in Section 5 above.

 

ELYSIUM ENERGY HOLDINGS, LLC

 

By:____/s/ James Doris______________________________________ 

Name: James Doris

Title: President

 

ICHOR ENERGY HOLDINGS, LLC  

 

By:____/s/ James Doris______________________________________ 

Name: James Doris

Title: President

   

[SIGNATURE PAGE OF SECURED PARTIES FOLLOWS]


 



24

 

 

[SIGNATURE PAGE OF SECURED PARTIES TO AMENDED AND RESTATED SECURITY AND PLEDGE
AGREEMENT]

 



Name of Secured Party: Camber Energy, Inc.     Signature of Authorized Signatory
of Secured Party: _/s/ Louis G. Schott________________________     Name of
Authorized Signatory: ___ Louis G. Schott______________________     Title of
Authorized Signatory: ___Interim CEO_______________________



 

25

 

 

ANNEX A

to

SECURITY AND PLEDGE

AGREEMENT

THE COLLATERAL AGENT

 

1.      Appointment. The Secured Parties (all capitalized terms used herein and
not otherwise defined shall have the respective meanings provided in the
Security and Pledge Agreement to which this Annex A is attached (the
“Agreement”)), by their acceptance of the benefits of the Agreement, hereby
designate Fusion Analytics Securities, LLC (the “Collateral Agent”) as the
Collateral Agent to act as specified herein and in the Agreement. Each Secured
Party shall be deemed to have irrevocably authorized the Collateral Agent to
take such action on its behalf under the provisions of the Agreement and any
other Transaction Document (as such term is defined in the Securities Purchase
Agreement) and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Collateral Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Collateral Agent may perform any of its duties hereunder
by or through its agents or employees.

 

2.      Nature of Duties. The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Agreement. Neither the
Collateral Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or hereunder or in connection herewith or
therewith, be responsible for the consequence of any oversight or error of
judgment or answerable for any loss, unless caused solely by its or their gross
negligence or willful misconduct as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction. The duties of the
Collateral Agent shall be mechanical and administrative in nature; the
Collateral Agent shall not have by reason of the Agreement or any other
Transaction Document a fiduciary relationship in respect of the Debtor or any
Secured Party; and nothing in the Agreement or any other Transaction Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Secured Parties any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

 

3.      Lack of Reliance on the Collateral Agent. Independently and without
reliance upon the Collateral Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Debtor and its
subsidiaries in connection with such Secured Party’s investment in the Debtor,
the creation and continuance of the Secured Obligations, the transactions
contemplated by the Transaction Documents, and the taking or not taking of any
action in connection therewith, and (ii) its own appraisal of the
creditworthiness of the Debtor and its subsidiaries, and of the value of the
Collateral from time to time, and the Secured Parties shall have no duty or
responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Secured Obligations are incurred
or at any time or times thereafter. The Collateral Agent shall not be
responsible to the Debtor or any Secured Party for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith, or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of the Agreement or any other
Transaction Document, or for the financial condition of the Debtor or the value
of any of the Collateral, or be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
the Agreement or any other Transaction Document, or the financial condition of
the Debtor, or the value of any of the Collateral, or the existence or possible
existence of any default or Event of Default under the Agreement, the Notes or
any of the other Transaction Documents.

 



26

 

 

4.      Certain Rights of the Collateral Agent. The Collateral Agent shall have
the right to take any action with respect to the Collateral, on behalf of all of
the Secured Parties. To the extent practical, the Collateral Agent may, but in
no case shall be required to, request instructions from the Secured Parties with
respect to any material act or action (including failure to act) in connection
with the Agreement or any other Transaction Document, and shall be entitled to
act or refrain from acting in accordance with the instructions of a Majority in
Interest; if such instructions are not provided despite the Collateral Agent’s
request therefor, the Collateral Agent shall be entitled to refrain from such
act or taking such action, and if such action is taken, shall be entitled to
appropriate indemnification from the Secured Parties in respect of actions to be
taken by the Collateral Agent; and the Collateral Agent shall not incur
liability to any person or entity by reason of so refraining. Without limiting
the foregoing, (a) no Secured Party shall have any right of action whatsoever
against the Collateral Agent as a result of the Collateral Agent acting or
refraining from acting hereunder in accordance with the terms of the Agreement
or any other Transaction Document, and the Debtor shall have no right to
question or challenge the authority of, or the instructions given by the
Majority in Interest to, the Collateral Agent pursuant to the foregoing and (b)
the Collateral Agent shall not be required to take any action which the
Collateral Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.

 

5.      Reliance. The Collateral Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or tele copier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and their duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and their duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Collateral Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Debtor or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

 

6.      Indemnification. To the extent that the Collateral Agent is not
reimbursed and indemnified by the Debtor, the Secured Parties will jointly and
severally reimburse and indemnify the Collateral Agent, in proportion to their
initially purchased respective principal amounts of Notes, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the
Collateral Agent in performing their duties hereunder or under the Agreement or
any other Transaction Document, or in any way relating to or arising out of the
Agreement or any other Transaction Document except for those determined by a
final judgment (not subject to further appeal) of a court of competent
jurisdiction to have resulted solely from the Collateral Agent’s own gross
negligence or willful misconduct. Prior to taking any action hereunder as
Collateral Agent, the Collateral Agent may require each Secured Party to deposit
with it sufficient sums as the Collateral Agent determines in good faith is
necessary to protect the Collateral Agent for costs and expenses associated with
taking such action.

 



27

 

 

7.      Resignation by the Collateral Agent.

 

(a)      The Collateral Agent may resign from the performance of all of its
functions and duties under the Agreement and the other Transaction Documents at
any time by giving 10 days’ prior written notice (as provided in the Agreement)
to the Debtor and the Secured Parties. Such resignation shall take effect upon
the appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.

 

(b)      Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Collateral Agent hereunder.

 

(c)      If a successor Collateral Agent shall not have been so appointed within
said 10-day period, the Collateral Agent shall then appoint a successor
Collateral Agent who shall serve as Collateral Agent until such time, if any, as
the Secured Parties appoint a successor Collateral Agent as provided above. If a
successor Collateral Agent has not been appointed within such 10-day period, the
Collateral Agent may petition any court of competent jurisdiction or may
interplead the Debtor and the Secured Parties in a proceeding for the
appointment of a successor Collateral Agent, and all fees, including, but not
limited to, extraordinary fees associated with the filing of interpleader action
and expenses associated therewith, shall be payable by the Debtor on demand.

 

8.      Rights with respect to Collateral. Each Secured Party agrees with all
other Secured Parties and the Collateral Agent (a) that it shall not, and shall
not attempt to, exercise any rights with respect to its security interest in the
Collateral, whether pursuant to any other agreement or otherwise (other than
pursuant to this Agreement), or take or institute any action against the
Collateral Agent or any of the other Secured Parties in respect of the
Collateral or its rights hereunder (other than any such action arising from the
breach of this Agreement) and (b) that such Secured Party has no other rights
with respect to the Collateral other than as set forth in this Agreement and the
other Transaction Documents. Upon the acceptance of any appointment as
Collateral Agent hereunder by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent and the
retiring Collateral Agent shall be discharged from its duties and Secured
Obligations under the Agreement. After any retiring Collateral Agent’
resignation or removal hereunder as Collateral Agent, the provisions of the
Agreement including this Annex A shall inure to their benefit as to any actions
taken or omitted to be taken by it while they were Collateral Agent.

 



28

